--------------------------------------------------------------------------------

Exhibit 10.1
EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is entered into by and between NutraCea,
a California corporation with principal offices at 5090 40th North Street, Suite
400, Phoenix, Arizona 85018 (“NutraCea” or the “Employer”) and Leo Gingras, with
principal residence at _____________________ (“Employee”) effective as of July
28, 2009 (the “Effective Date”), as follows:


RECITALS


A.           NutraCea previously employed Employee pursuant to the terms of an
employment letter dated February 7, 2007 and executed by Employee February 8,
2007 (“Letter Agreement”) and a subsequently executed Employment Agreement dated
January 8, 2008.  Employee commenced employment with NutraCea March 15, 2007
(“Prior Employment Agreement”).


B.           The parties desire to extend the term of the Prior Employment
Agreement and set forth the revised terms and conditions of Employee’s
employment.  The terms of this Agreement supersede and replace in its entirety
the terms of the Letter Agreement and Prior Employment Agreement.


AGREEMENT


1.            Employment. NutraCea wishes to employ Employee and Employee agrees
to provide services for NutraCea on the terms and conditions set forth below.


2.            Employment; Scope of Employment. Employee shall be employed as
Chief Operating Officer of NutraCea, reporting to the Chief Executive Officer of
NutraCea.  NutraCea reserves the exclusive right to designate and modify
Employee’s specific duties from time to time in any manner consistent with
Employee’s status as Chief Operating Officer.  No modification or change of
Employee’s responsibilities and/or duties shall modify, change or revoke any
provision of this Agreement.


2.1           Best Efforts; Full Working Time. Employee shall devote
substantially all of his business time, attention, skill and experience and
shall apply his best efforts to the performance of his duties and the business
and affairs of NutraCea. Employee may engage in charitable activities and
community affairs, and manage his personal investments and affairs, so long as
such activities do not, either individually or in the aggregate, materially
interfere with the proper performance of his duties and responsibilities
hereunder.


2.2           Supervision and Direction of Services.  All of Employee’s services
shall be under the supervision and direction of the Chief Executive Officer of
NutraCea and the Board of Directors of NutraCea.

 
 

--------------------------------------------------------------------------------

 


2.3           Rules. Employee shall be bound by all the policies, rules,
regulations plans, programs, agreements and arrangements of NutraCea now in
force (collectively, the “Existing Company Arrangements”), and by all other
policies, rules, regulations, plans, programs, agreements and arrangements as
may be hereafter implemented (collectively, the “New Company Arrangements” and,
together with the Existing Company Arrangements, the “Company Arrangements”) and
shall faithfully observe and abide by the same. No such policy, rule or
regulation shall alter, modify or revoke Employee’s status as an at-will
employee or any other provision of this Agreement.


2.4           Exclusive Services. During the Term, Employee shall not, directly
or indirectly, whether as a partner, employee, creditor, shareholder,
independent contractor or otherwise, promote, participate or engage in any
activity or other business that is competitive with NutraCea's business
operations; provided, however, that this provision shall not preclude or
prohibit Employee from holding or obtaining an indirect and passive beneficial
ownership, through a mutual fund or similar arrangement, of up to one percent of
any publicly-held company which is competitive with NutraCea as long as he does
not otherwise promote, participate or engage in the business operations of such
company. Employee agrees that Employee shall not enter into an agreement to
establish, form, contract with or become employed by a competing business of
NutraCea while Employee is employed by NutraCea.


2.5           Non-Solicitation. To the fullest extent permissible under
applicable law, Employee agrees that both during the Term and for a period of
two (2) years following termination of this Agreement, Employee shall not take
any action to induce employees or independent contractors, or customers,
suppliers or vendors of NutraCea to sever their relationship with NutraCea or to
accept an employment, independent contractor relationship, or other applicable
relationship with any other business.


2.6           Office Location. Employee shall primarily perform his duties under
this Agreement at NutraCea’s offices, but shall provide services at such other
locations as the Chief Executive Officer may designate from time to time.


3.             Term and Termination; Payments upon Termination.
 
3.1          Term and Termination. Unless earlier terminated as described below,
NutraCea hereby employs the Employee under this Agreement for a period
commencing on the Effective Date and ending on June 30, 2012 (the “Term”). The
period commencing on the Effective Date and ending on June 30, 2010, and each
succeeding twelve (12) month period during the Term, are each referred to herein
as a “Contract Year.” The Term shall be extended automatically for successive
one-year terms unless either party notifies the other party in writing at least
one hundred and eighty (180) days prior to the expiration of the then-effective
Term of such party's intention not to renew this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
3.1.1         Termination for Cause. No termination of Employee's employment
hereunder for Cause shall be effective unless NutraCea shall first have given
written notice to Employee (the “Cause Notice”) of its intention to terminate
Employee for Cause, such Cause Notice shall state the circumstances that
constitute the grounds on which the termination for Cause is based. “Cause” for
termination of Employee's employment shall mean the occurrence of any of the
following:


(a)            Employee breaches a material term of this Agreement, which breach
remains uncured for thirty (30) days after delivery of the Cause Notice (which
Cause Notice shall describe the breach in sufficient detail to allow Employee
the reasonable opportunity to cure the breach, if susceptible of being cured
within such thirty (30) day period);


(b)            Employee has been grossly negligent or engaged in material
willful or gross misconduct in the performance of his duties;


(c)            Employee has committed, as reasonably determined by the Board, or
has been convicted by a court of law of fraud, moral turpitude, embezzlement,
theft, other similar criminal conduct, or any felony;


(d)            Employee's habitual misuse of alcohol, drugs, or any controlled
substance; or
 
(e)            Employee’s (i) breach of the Proprietary Information Agreement
attached hereto as Exhibit A or (ii) failure to comply with reasonable written
standards established by NutraCea for the performance of his duties hereunder.


 
3.1.2
Termination for Good Reason.



(a)            Employee may terminate this Agreement for Good Reason, as defined
herein, subject to and provided that Employee complies with the requirements of
Section 3.1.2(b). As used herein, “Good Reason” means (1) any material breach by
NutraCea of any provision of this Agreement; (ii) a material reduction of
Employee's duties or responsibilities (or the assignment of duties or
responsibilities to Employee that are) not consistent or commensurate with and
his position as Chief Operating Officer, but not including any reduction in
Employee's duties during any investigation or proceedings initiated by NutraCea
pursuant to Section 3.1.1 with regard to a possible termination of Employee for
Cause; or (iii) any reduction of Employee's Base Salary other than as part of a
general reduction of the salaries of all or substantially all NutraCea’s
employees.


(b)            In order to terminate this Agreement for Good Reason, Employee
shall provide NutraCea with (i) written notice of the Good Reason (which notice
must be delivered within ninety (90) days following the date Employee first
learns of the occurrence of the event constituting Good Reason and which notice
shall describe the particulars of NutraCea's breach in sufficient detail to
allow NutraCea the reasonable opportunity to remedy or eliminate the Good
Reason(s), if susceptible of being remedied or eliminated); and (ii) thirty (30)
days within which to remedy or eliminate the Good Reason(s). In the event that
Employee provides such notice and NutraCea fails to remedy or eliminate the Good
Reason(s) within such 30-day period, Employee shall be entitled to provide
NutraCea with written notice (of not less that thirty (30) days) that Employee
is terminating this Agreement as a result of such Good Reason(s).

 
3

--------------------------------------------------------------------------------

 
 
3.1.3           Voluntary Termination of Employment.  Employee agrees (a) to
provide at least one hundred and eighty (180) days' prior written notice (a
“Voluntary Termination Notice”) of his intention to voluntarily terminate his
employment with NutraCea for any reason other than Good Reason, death or
Disability (as defined below) (a “Voluntary Termination”) and (b) to specify in
such notice a fixed date for the Voluntary Termination. A termination of this
Agreement by reason of Employee's non-renewal shall be deemed to be a Voluntary
Termination.


3.2           Payments upon Termination.


3.2.1   For Cause, Voluntary Termination, or Disability. If NutraCea terminates
Employee's employment for Cause, or if Employee terminates by Voluntary
Termination, or if either party terminates this Agreement due to Employee's
Disability: (a) Employee shall be entitled to receive in a cash lump sum payment
(less normal and customary deductions and withholdings) an amount equal to all
accrued but unpaid compensation (including accrued but unused vacation leave) as
of the date of such termination (such payment shall be made within the time
period required by applicable law, but in no event later than thirty (30) days
following the date of termination); and (b) all unvested portion of the Option
(as defined below) shall terminate effective as of the date of termination, and,
subject to Section 4.4, all vested portions of the Option shall remain
outstanding and exercisable for twenty four (24) months following the date of
termination.


3.2.2           Without Cause, for Good Reason, or Death.


   (a) In the event Employee's employment is terminated (i) by NutraCea other
than for Cause (including by reason of NutraCea's election not to renew this
Agreement pursuant to Section 3.1), (ii) by Employee for Good Reason, or (iii)
due to Employee's death, Employee (or Employee's estate or legal representative)
shall be entitled to: (A) a cash lump sum payment an amount equal to (1) all
previously accrued but unpaid compensation (including accrued but unused
vacation leave) as of the date of such termination, and (2) the Base Salary that
Employee would have been paid had he remained employed with NutraCea for the
remainder of the then-current Term (the amount described in this Section
3.2.2(a)(A)(3), the “Severance Payment”); and all payments due under this
Section 3 .2.2(a)(A) to be made no later than ten (10) days following the
effective date of a mutual general release in a reasonable form prepared by
NutraCea, and signed, by both Employee and NutraCea; and (B) the immediate
vesting of the Option (as defined below), and the Option shall remain
outstanding and exercisable for a period of ninety (90) days as provided in the
2005 Plan (as defined below).


(b) For purposes of this Agreement, “Disability” shall mean that Employee, due
to a physical or mental disability, has been substantially unable to perform his
duties under this Agreement for a continuous period of ninety (90) days or
longer, or for one hundred and twenty (120) days or more in any twelve
(12)-month period.

 
4

--------------------------------------------------------------------------------

 
 
3.2.3   Section 409A. Notwithstanding any provision of this Agreement to the
contrary, if Employee is a "specified employee" as defined in Section 409A of
the Internal Revenue Code of 1986, as amended (the "Code"), he shall not be
entitled to any payments upon a termination of his employment under any
arrangement that constitutes "nonqualified deferred compensation" under Section
409A until the earlier of (1) the date which is six months after his separation
from service (as such term is defined in Section 409A of the Code and the
regulations and other published guidance hereunder) for any reason other than
death, or (ii) the date of Employee's death. After the Date of Termination,
Employee shall have no duties or responsibilities that are inconsistent with
having a separation from service as of such date. Any amounts otherwise payable
to Employee following a termination of employment that are not so paid by reason
of this Section 3.2.3 shall be paid promptly following, and in any event within
fifteen (15) days following, the date that is six (6) months after Employee's
separation from service (or, if earlier, the date of Employee's death).


4.             Compensation; Benefits.


4.1           Base Salary. Employee shall be paid at a rate which, on an
annualized basis, equals two hundred and fifty thousand dollars ($250,000) per
year, as adjusted pursuant to this Section 4.1 (“Base Salary”). The Base Salary
shall be subject to normal payroll withholdings and NutraCea's standard payroll
practices. Employee's Base Salary shall increase to two hundred and seventy five
thousand dollars ($275,000) per year commencing January 1, 2010. Thereafter, for
each subsequent Contract Year, Employee's Base Salary shall be subject to
increase as determined by the Board in its discretion.


4.2           Bonus Payments.


4.2.1           Extension Bonus. NutraCea shall pay Employee a bonus (“Extension
Bonus”) of one hundred thousand dollars ($100,000) to Employee, payable fifty
thousand dollars ($50,000) on or before November 30, 2009, and fifty thousand
dollars ($50,000) on or before March 31, 2010. In the event Employee terminates
this Agreement voluntarily or his employment is terminated by NutraCea for Cause
prior to June 30, 2011, then Employee shall immediately return the full amount
of the Extension Bonus to NutraCea.


4.2.2           Annual bonus Program. Employee shall participate in any NutraCea
annual bonus program that is adopted by NutraCea and that is applicable to
senior officers of NutraCea (subject to the terms and conditions of any such
program). Any such annual bonus program must be approved by the NutraCea
Compensation Committee and shall set forth objective criteria for bonus payments
based on the financial performance of NutraCea. Such annual bonus program also
shall set forth a target bonus objective for Employee, which target bonus
initially shall be seventy-five percent (75%) of his Base Salary. The actual
annual bonus amount, if any, shall be paid in accordance with the terms of such
program.


4.2.3           Discretionary Bonus. In addition, Employee shall be eligible for
an annual discretionary bonus as determined by the NutraCea Compensation
Committee or Board of Directors, after first obtaining the recommendations of
such third party compensation consultants as may be selected by NutraCea. Such
bonus may be paid in cash or stock incentives or a combination of cash and stock
incentives.

 
5

--------------------------------------------------------------------------------

 
 
4.3            Stock Options.
 
4.3.1          Cancellation of Prior Options. NutraCea previously granted to
Employee (collectively “Prior Options”), (i) on or about the date of the Letter
Agreement, a nonqualified stock option to purchase 250,000 shares of NutraCea’s
common stock pursuant to the terms and conditions of the NutraCea 2005 Equity
Incentive Plan (“2005 Plan”) and an associated stock option agreement, and (ii)
as of the date of the Prior Employment Agreement, an option to purchase an
additional 350,000 shares pursuant to the terms and conditions of the 2005 Plan
and an associated stock option agreement. Employee and NutraCea agree that all
such Prior Options be and are hereby cancelled and of no further force or
effect.

4.3.2          Option. NutraCea shall grant to Employee, on the Effective Date,
an option (“Option”) to purchase 1,500,000 shares of NutraCea's common stock
subject to this Agreement and pursuant to the terms and conditions of the 2005
Plan and an associated stock option agreement (“Option Agreement”). The per
share exercise price of the Option shall be $0.22, subject to adjustment for
stock splits, stock dividends and the like as provided in the Plan.  Subject to
the acceleration and Option termination provisions of this Agreement, the Plan
and the Option Agreement, the Option shall vest as to (i) 375,000 shares on the
Effective Date, and (ii) 93,750 shares on the last business day of each calendar
quarter of each Contract Year during the Term until all Option shares are fully
vested.  If within sixty (60) days prior to and ninety (90) days after the
effective date of a Change of Control either NutraCea or Employee terminates
Employee’s employment with NutraCea, the Option shall immediately vest and
become exercisable, and the Option shall remain outstanding and exercisable for
a period of ninety (90) days as provided in the 2005 Plan (as defined below).
For the purposes of this Agreement, the term “Change of Control” shall mean any
of the following events: (x) the consummation of a merger or consolidation of
NutraCea with any other entity which results in the voting securities of
NutraCea outstanding immediately prior thereto failing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of NutraCea or such surviving entity
outstanding immediately after such merger or consolidation, or (y) the sale or
other transfer in one or more related transactions not in the ordinary course of
all or substantially all of NutraCea’s assets.  The form of the Option Agreement
is attached as Exhibit B.


4.4           Vacation and other Standard Benefits. Employee shall be entitled
to four (4) weeks of paid vacation time per year. Employee may not accrue
vacation time in excess of such four (4) week maximum. Accrual of vacation time
shall be subject to the terms and conditions of NutraCea's vacation policy.
Employee shall be entitled to health benefits in accordance with NutraCea's
standard policies. In addition, Employee is entitled to paid holidays, sick
leave and other benefits in accordance with NutraCea's standard policies.


4.5           Business Expenses. Employee shall be reimbursed for reasonable
business expenses which he incurs in the performance of his duties hereunder, in
accordance with NutraCea's standard reimbursement policies.


4.6           Inconsistencies. In the event of any inconsistency between any
provision of this Agreement and any provision of any Company Arrangement, the
provisions of this Agreement shall control.

 
6

--------------------------------------------------------------------------------

 
 
5.            Employee's Representations. Employee represents and warrants to
NutraCea that information provided by Employee about Employee to NutraCea in
connection with Employee's employment and any supplemental information provided
to NutraCea is, to the best of Employee's knowledge and information after good
faith diligence and investigation, complete, true and correct. Employee has not
omitted any information that is necessary to evaluate the information provided
by Employee to NutraCea. Employee shall promptly notify NutraCea of any change
in the accuracy or completeness of all such information.


6.            Trade Secrets. Employee acknowledges that NutraCea has expended
substantial time and expense to develop customers and to develop procedures and
processes for development of products and services and the sales of products and
services. Such procedures and processes in addition to various other types of
proprietary information are included as part of the “confidential information”
described in the “Proprietary Information Agreement” attached hereto as Exhibit
A. Employee has previously executed the Proprietary Information Agreement or
agrees to execute NutraCea's Proprietary Information Agreement contemporaneously
with the execution of this Agreement and employment.


7.            Remedies for Breach of Covenant Regarding Confidentiality. The
parties agree that the breach by Employee of any covenants contained in Sections
2.4, 2.5, and 6 will result in immediate and irreparable injury to NutraCea. In
the event of any breach by Employee of the covenants contained in Sections 2.4,
2.5, or 6, NutraCea shall be entitled to seek recourse through all available
legal and equitable remedies necessary or useful to prevent any likelihood of
immediate or irreparable injury to NutraCea. The parties agree that, in the case
of such a breach or threat of breach by Employee of any of the provisions of
such Sections, NutraCea may take any appropriate legal action, including without
limitation an action for injunctive relief, consisting of orders temporarily
restraining and preliminarily and permanently enjoining such actual or
threatened breach.


8.            Miscellaneous.


8.1           Choice of Law, Jurisdiction, Venue. The rights and obligations of
the parties and the interpretation and performance of this Agreement shall be
governed by the laws of Arizona, excluding its conflict of laws rules, except as
such laws may be interpreted, enforced, or pre­empted by federal law.


8.2.           Entire Agreement. This Agreement, the Proprietary Information
Agreement dated as of the Effective Date and described in Section 6, the
Indemnification Agreement (as defined below) and the Option Agreement, contain
the entire agreement among the parties hereto with respect to the subject matter
hereof, and supersede all prior and contemporaneous oral and written agreements,
understandings and representations among the parties. There are no
representations, agreements, arrangements, or understandings, whether oral or
written, between or among the parties relating to the subject matter of this
Agreement that are not fully expressed herein and therein.

 
7

--------------------------------------------------------------------------------

 
 
8.3           Notices. Any notice under this Agreement shall be in writing, and
any written notice or other document shall be deemed to have been duly given (i)
on the date of personal service on the parties, (ii) on the third business day
after mailing, if the document is mailed by registered or certified mail, (iii)
one day after being sent by professional or overnight courier or messenger
service guaranteeing one-day delivery, with receipt confirmed by the courier, or
(iv) on the date of transmission if sent by telegram, telex, telecopy or other
means of electronic transmission resulting in written copies, with receipt
confirmed. Any such notice shall be delivered or addressed to the parties at the
addresses set forth above or at the most recent address specified by the
addressee through written notice under this provision. Failure to conform to the
requirement that mailings be done by registered or certified mail shall not
defeat the effectiveness of notice actually received by the addressee.


8.4           Severability. NutraCea and Employee agree that should any
provision of this Agreement be declared or be determined by any court or other
tribunal (including an arbitrator) of competent jurisdiction to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining parts, terms and provisions shall not be affected thereby, and said
illegal, unenforceable or invalid part, term or provision shall be deemed not to
be part of this Agreement.


8.5           Amendment. The provisions of this Agreement may be modified at any
time by agreement of the parties; provided that such modification shall be
ineffective unless in writing and signed by the parties hereto.


8.6           No Transfer or Assignment; No Third-Party Beneficiaries. The
rights of Employee hereunder have been granted by NutraCea with the
understanding that this Agreement is personal to, and shall be performed by
Employee individually. This Agreement is not transferable or assignable by
Employee in any manner. No person or entity other than NutraCea and Employee
shall have any rights whatsoever under this Agreement or to recover damages on
account of a breach of this Agreement. No person or entity other than NutraCea
or Employee shall have any right to enforce any provision of this Agreement. No
heir, successor or assign of Employee, whether voluntarily or by operation of
law, shall have or succeed to any rights of NutraCea or Employee hereunder.
 
8.8           Waiver.  Any of the terms or conditions of this Agreement may be
waived at any time by the party entitled to the benefit thereof, but no such
waiver shall affect or impair the right of the waiving party to require
observance, performance or satisfaction of that term or condition as it applies
on a subsequent occasion or of any other term or condition.


8.9           Resolution of Disputes.


8.9.1          Resolution of Disputes. NutraCea and Employee agree that, except
as otherwise provided herein, any claim or controversy arising out of or
pertaining to this Agreement or the termination of Employee's employment,
including but not limited to, claims of wrongful treatment or termination
allegedly resulting from discrimination, harassment or retaliation on the basis
of race, sex, age, national origin, ancestry, color, religion, marital status,
status as a veteran of the Vietnam era, physical or mental disability, medical
condition, or any other basis prohibited by law (“Dispute”), shall be resolved
through binding arbitration, as provided in this Section 8.9.

 
8

--------------------------------------------------------------------------------

 
 
8.9.2          Binding Arbitration. The provisions of this Section 8.9 shall not
preclude any party from seeking injunctive or other provisional or equitable
relief in order to preserve the status quo of the parties pending resolution of
a Dispute, and the filing of an action seeking injunctive or other provisional
relief shall not be construed as a waiver of that party's arbitration rights.
Except as provided herein, the arbitration of any Dispute between the parties to
this Agreement shall be governed by the American Arbitration Association (‘AAA’)
Commercial Arbitration Rules (the "AAA Rules").


8.9.3          Appointment of Arbitrator. Within thirty (30) days of service of
a demand for arbitration by a party to this Agreement, the parties shall
endeavor in good faith to select from the AAA list of labor and employment
arbitrators a single arbitrator, who must be a licensed attorney; if the parties
fail to do so within such 30-day period, an arbitrator shall be selected in
accordance with the AAA Rules.


8.9.4           Initiation of Arbitration. In the case of any Dispute between
the parties to this Agreement, either party shall have the right to initiate the
binding arbitration process provided for in this paragraph by serving upon the
other party a demand for arbitration within the statutory time period from the
date the Dispute first arose.


8.9.5           Location of Arbitration. Any arbitration hearing shall be
conducted in Phoenix, Arizona.


8.9.6          Applicable Law. The law applicable to the arbitration of any
Dispute shall be, as provided in Section 8.1 and the Federal Arbitrator Act
(Title 9, US Code, Section 1 et Seq.).


8.9.7          Arbitration Procedures. In addition to any of the procedures or
processes available under the AAA Rules, the parties shall be entitled to
conduct discovery sufficient to adequately arbitrate their claims and/or
defenses, including access to relevant documents and witnesses, as determined by
the arbitrator(s). In addition, either party may choose, at that party’s
discretion, to request that the arbitrator(s) resolve any dispositive motions
prior to the taking of evidence on the merits of the Dispute. In the event a
party to the arbitration requests that the arbitrator(s) resolve a dispositive
motion, the arbitrator(s) shall receive and consider any written or oral
arguments regarding the dispositive motion, and shall receive and consider any
evidence specifically relating thereto, and shall render a decision thereon,
before hearing any evidence on the merits of the Dispute.
 
                                8.9.8          Scope of Arbitrators’ Award or
Decision.  NutraCea and Employee agree that if the arbitrators find any Disputed
claim to be meritorious, the arbitrators shall have the authority to order all
forms of legal and/or equitable relief that would otherwise be available in
court and that is appropriate to the claim. Any decision or award by the
arbitrators shall be a reasoned opinion in writing citing facts and law and
shall be specific enough to permit limited judicial review if necessary.

 
9

--------------------------------------------------------------------------------

 

8.9.9           Costs of Arbitration; Attorneys’ Fees.  NutraCea and Employee
agree that the arbitrators, in their discretion and consistent with applicable
law, may award to the prevailing party the costs incurred by that party in
participating in the arbitration process as long as they do not exceed those
that would be incurred by Employee in a court action.


8.9.10        Acknowledgment of Consent to Arbitration.  NOTICE: BY EXECUTING
THIS AGREEMENT THE PARTIES AGREE TO HAVE ANY DISPUTE ARISING OUT OF THE MATTERS
INCLUDED IN THE "RESOLUTION OF DISPUTES" PROVISION DECIDED BY NEUTRAL
ARBITRATION AS PROVIDED HEREIN AND WAIVE ANY RIGHTS THEY MAY HAVE TO HAVE THE
DISPUTE DECIDED BY A JUDGE OR A JURY. BY EXECUTING THIS AGREEMENT. THE PARTIES
WAIVE THEIR JUDICIAL RIGHTS TO APPEAL. IF EITHER PARTY REFUSES TO SUBMIT TO
ARBITRATION AFTER AGREEING TO THIS PROVISION, SUCH PARTY MAY BE COMPELLED TO
ARBITRATE. THE PARTIES' AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY.
THE PARTIES REPRESENT THAT THEY HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE
TO SUBMIT DISPUTES ARISING OUT OF THE MATTERS INCLUDED IN THIS PROVISION TO
NEUTRAL ARBITRATION.


8.10            Exhibits.  All exhibits to which reference is made are deemed
incorporated in this Agreement whether or not actually attached.




The parties hereto have executed and delivered this Agreement as of the date
first-above written.





 
NUTRACEA
             
 
 
By:
 
Title:
             
LEO GINGRAS
         
 

 
 
10

--------------------------------------------------------------------------------

 


EXHIBIT A




PROPRIETARY INFORMATION AGREEMENT


NutraCea, a California corporation ("Company"), and __________, an individual
("Employee"), agree as follows:


1.           Employment.  Employee acknowledges that the obligations of Employee
set forth in this Agreement are a condition of Employee's employment with
Company and are agreed to by Employee in consideration of such employment.  The
parties agree that this Agreement shall not in any way affect the
employer/employee relationship of the parties other than as specifically set
forth in this Agreement, including without limitation the ability of Company to
terminate Employee’s employment at will (unless otherwise provided in a written
agreement, properly signed by Company).


2.           Term.  The term of this Agreement shall commence on the date hereof
and shall continue for the duration of Employees employment with Company.


3.           Confidential Information.  Employee agrees not to disclose to any
others, or take or use for Employee's own purposes or purposes of any others,
during the term of this Agreement or at any time thereafter, any of Company's
Confidential Information (as defined below).  Employee agrees that these
restrictions shall also apply to (1) Confidential Information belonging to third
parties in Company's possession, (2) Confidential Information belonging to any
parent or subsidiary of the Company and (3) Confidential Information conceived,
originated, discovered or developed by Employee during the term of this
Agreement.  "Confidential Information" means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, customer lists and
customers, markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, marketing, finances or other
business information disclosed to Employee by Company, either directly or
indirectly, in writing, orally or by drawings, or by observation of
products.  Confidential Information does not include any of the foregoing items
which has become publicly known and made generally available through no wrongful
act of Employee.  Employee further agrees not to improperly use or disclose or
bring onto the premises of Company any trade secrets of another person or entity
during the term of this Agreement.  Employee recognizes that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty to the Company, to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  Employee agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation, or to use it, except as necessary, in carrying out
Employee’s work for the Company consistent with the Company's agreement with
such third party.


4.           Inventions.  For purposes of this Agreement, "Invention" shall mean
any new inventions, improvements, machines, manufactures, methods, processes,
uses, apparatuses, compositions of matter, designs, original works of
authorship, formulas, databases, computer programs or software, or
configurations of any kind, discovered, conceived, developed, made, or produced
or any improvements to them, and shall not be limited to the definition of an
invention contained in the United States Patent Laws.

 
 
 

--------------------------------------------------------------------------------

 
 
4.1.           Assignment of Inventions.  Employee assigns to Company all of
Employee's interest in all ideas and Inventions, whether or not patentable,
copyrightable or protectible as trade secrets, made or conceived by Employee,
solely or jointly with any others, during the term of Employee's employment with
Company, except for any idea or Invention for which no equipment, supplies,
time, facilities or trade secret information of Company was used and that was
developed entirely upon Employee's own time, and does not relate either to the
business of Company or Company's actual or demonstrably anticipated research or
development.  All ideas and Inventions hereby assigned are referred to as
“Assigned Inventions”.  Employee agrees to promptly disclose all Assigned
Inventions in writing to Company, to assist Company in preparing patent
applications and assignments for those Inventions and to vest title to those
Inventions in Company, all at Company's expense, but for no consideration to
Employee in addition to Employee's salary or wages.  If Company requires
Employee's assistance under this Section after termination of Employee's
employment, Employee shall be compensated for Employee's time actually spent in
providing that assistance at any hourly rate equivalent to Employee's salary or
wages during Employee's last period of employment by Company.


4.2.           Prior Inventions.  Employee has attached as Exhibit A, a list of
any Inventions belonging to Employee prior to employment with Company ("Prior
Inventions"), that relate to the business of Company or Company's actual or
demonstrably anticipated research or development and that are not assigned to
Company hereunder.  If no such list is attached, Employee represents that there
are no such Prior Inventions.  If in the course of employment with Company,
Employee incorporates into a Company product, process or machine a Prior
Invention owned by Employee or in which Employee has an interest, Company is
hereby granted and shall have a nonexclusive, royalty-free, irrevocable,
perpetual, worldwide and assignable license to make, have made, modify,
sublicense, use and sell such Prior Invention as part of or in connection with
such product, process or machine.


4.3.           Records of Inventions.  Employee agrees to keep and maintain
adequate and current written records of all Inventions of Employee during the
term of employment with Company.  Such records shall be in the form of notes,
sketches, drawings, and any other format that may be specified by Company, and
shall be available to and remain the sole property of Company at all times.


4.4           Works for Hire.  Employee acknowledges and agrees that any
copyrightable works prepared by Employee within the scope of Employee’s
employment are “works for hire” under the Copyright Act and that the Company
will be considered the author and owner or such copyrightable works.  Employee
agrees that all Inventions that (a) are developed using equipment, supplies,
facilities or trade secrets of the Company, (b) result from work performed by
Employee for the Company, or (c) relate to the Company’s business or current or
anticipated research and development will be the sole and exclusive property of
the Company and are hereby irrevocably assigned by Employee to the Company.

 
 
2

--------------------------------------------------------------------------------

 
 
4.5           Assignment of Other Rights.  In addition to the foregoing
assignment of Inventions to the Company, Employee hereby irrevocably transfers
and assigns to the Company: (a) all worldwide patents, patent applications,
copyrights, mask works, trade secrets and other intellectual property rights in
any Invention: and (b) any and all “Moral Rights” (as defined below) that
Employee may have in or with respect to any Invention.  Employee also hereby
forever waives and agrees never to assert any and all Moral Rights Employee may
have in or with respect to any Inventions, even after termination of Employee’s
work on behalf of the Company.  “Moral Rights” mean any rights to claim
authorship of an Invention, to object to or prevent the modification of any
Invention, or to withdraw from circulation or control the publication or
distribution of any Invention, and any similar right, existing under judicial or
statutory law of any country in the world, or under any treaty, regardless or
whether or not such right is denominated or generally referred to as a “moral
right”.


5.           Return of Property.  Employee agrees that upon termination of
employment with Company, Employee will deliver to Company all devices, records,
data, disks, computer files, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items developed by
Employee pursuant to employment with Company or otherwise belonging to Company,
its successors or assigns.  In the event of the termination of Employee’s
employment, Employee agrees to sign and deliver the "Termination Certification"
attached hereto as Exhibit B.


6.           Notification of New Employer.  Company shall have the right to
notify any future employers of Employee of Employee's rights and obligations
under this Agreement.


7.           Other Agreements.  Employee represents that the performance of all
the terms of this Agreement will not breach any agreement to keep in confidence
proprietary information acquired by Employee in confidence or in trust prior to
employment with Company.  Employee has not and shall not enter into any oral or
written agreement in conflict with this Agreement.


8.           Equitable Remedies.  Employee agrees that it would be impossible or
inadequate to measure and calculate Company's damages from any breach of the
covenants set forth in this Agreement.  Accordingly, Company shall have
available, in addition to any other right or remedy available under law or
equity, the right to obtain any injunction from a court of competent
jurisdiction restraining such breach or threatened breach and to specific
performance of any such provision of this Agreement.  Employee further agrees
that no bond or other security shall be required in obtaining such equitable
relief and consents to the issuance of such injunction and to the ordering of
specific performance.


9.           Miscellaneous.


9.1           Attorneys' Fees; Prejudgment Interest; Governing Laws.  If the
services of an attorney are required by any party to secure the performance
hereof or otherwise upon the breach or default of another party to this
Agreement, or if any judicial remedy or arbitration is necessary to enforce or
interpret any provision of this Agreement or the rights and duties of any person
in relation thereto, the prevailing party shall be entitled to reasonable
attorneys' fees, costs and other expenses, in addition to any other relief to
which such party may be entitled.  Any award of damages following judicial
remedy or arbitration as a result of the breach of this Agreement or any of its
provisions shall include an award of prejudgment interest from the date of the
breach at the maximum amount of interest allowed by law.  The rights and
obligations of the parties and the interpretation and performance of this
Agreement shall be governed by the law of Arizona, excluding its conflict of
laws rules.

 
 
3

--------------------------------------------------------------------------------

 
 
9.2.           Amendment; Waiver.  The provisions of this Agreement may be
modified at any time by agreement of the parties.  Any such agreement hereafter
made shall be ineffective to modify this Agreement in any respect unless in
writing and signed by the parties against whom enforcement of the modification
or discharge is sought.  Any of the terms or conditions of this Agreement may be
waived at any time by the party entitled to the benefit thereof, but no such
waiver shall affect or impair the right of the waiving party to require
observance, performance or satisfaction either of that term or condition as it
applies on a subsequent occasion or of any other term or condition.


9.3.           Entire Agreement.  This document and any written employment
agreement between Employee and Company constitute the entire agreement between
the parties regarding the subject matter, all oral agreements being merged
herein, and supersedes all prior representations.  There are no representations,
agreements, arrangements, or understandings, oral or written, between or among
the parties relating to the subject matter of this Agreement that are not fully
expressed herein.


9.4.           Succession.  Subject to the provisions otherwise contained in
this Agreement, this Agreement shall inure to the benefit of and be binding on
the heirs, successors and assigns of the respective parties hereto.


9.5.           Severability.  If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid or unenforceable, the remainder of
the Agreement which can be given effect without the invalid provision shall
continue in full force and effect and shall in no way be impaired or
invalidated.


9.6           Notices.  Any notice under this Agreement shall be in writing, and
any written notice or other document shall be deemed to have been duly given (i)
on the date of personal service on the parties, (ii) on the third business day
after mailing, if the document is mailed by registered or certified mail, (iii)
one day after being sent by professional or overnight courier or messenger
service guaranteeing one-day delivery, with receipt confirmed by the courier, or
(iv) on the date of transmission if sent by telegram, telex, telecopy or other
means of electronic transmission resulting in written copies, with receipt
confirmed.   Any such notice shall be delivered or addressed to the parties at
the addresses set forth below or at the most recent address specified by the
addressee through written notice under this provision.   Failure to conform to
the requirement that mailings be done by registered or certified mail shall not
defeat the effectiveness of notice actually received by the addressee.

 
 
4

--------------------------------------------------------------------------------

 
 
9.7           No Duty to Employ.  Employee understands that this Agreement does
not constitute a contract of employment or obligate the Company to employ
Employee for any stated period of time.  This Agreement shall be effective as of
the first day of Employee’s employment by the Company.


9.8           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original but all of which taken
together shall constitute one and the same instrument.






[Remainder of page intentionally left blank]

 
 
5

--------------------------------------------------------------------------------

 

In witness whereof, the parties have executed this Proprietary Information
Agreement as of the date set forth below.


Dated:
               
COMPANY:
 
EMPLOYEE:
     
NUTRACEA,
   
a California corporation
               
By:
 
Leo Gingras
Title:
   

 
 
 
6

--------------------------------------------------------------------------------

 

EXHIBIT A


PRIOR INVENTIONS


Title Date Identifying Number or Brief Description





   
No inventions or improvements
         
Additional Sheets Attached




       
Signature of Employee:
                   
Print Name of Employee:
           

 
Date:
           

 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


NUTRACEA


TERMINATION CERTIFICATION




This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, disks, computer files, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, other documents or property, or reproductions of
any aforementioned items developed by me pursuant to employment with NutraCea or
otherwise belonging to NutraCea, a California corporation ( “NutraCea”), its
successors or assigns or any parent or subsidiary of NutraCea.


I further certify that I have complied with all the terms of NutraCea’s
Proprietary Information Agreement signed by me, including the reporting of any
inventions and original works of authorship (as defined therein), conceived or
made by me (solely or jointly with others) covered by that agreement.


I further agree that, in compliance with the Proprietary Information Agreement,
I will preserve as confidential all trade secrets, confidential knowledge, data
or other proprietary information relating to products, processes, know-how,
designs, formulas, developmental or experimental work, computer programs, data
bases, other original works of authorship, customer lists, business plans,
financial information or other subject matter pertaining to any business of
NutraCea, any parent or subsidiary of NutraCea, or any of its respective
employees, clients, consultants or licensees.


I further agree that for twenty four (24) months from this date, I will not (i)
hire any employees of NutraCea, or (ii) directly or indirectly, solicit, induce,
recruit or encourage any NutraCea employee, consultant, vender, supplier,
customer or client to sever its relationship with NutraCea or accept an
employment, consultant or other business relationship with any other business.




 
       
Employee Signature
  Date:
 
           
 
       
Employee Name
       

 
 

--------------------------------------------------------------------------------